                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                 Case No. 1:19-cr-00002-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
  JAMES MICHAEL BARTLEY,                         ORDER

         Defendant.


                                   I. INTRODUCTION

       Pending before the Court is Defendant James Michael Bartley’s (“Bartley”)

Motion to Dismiss Indictment. Dkt. 15. Bartley claims that the charge brought against

him under 18 U.S.C. § 922(g)(4) for illegal possession of a firearm, is unconstitutional as

applied in this case.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further

delay, and because the Court finds that the decisional process would not be significantly

aided by oral argument, the Court will decide the Motion without oral argument. Dist.

Idaho Loc. Civ. R. 7.1(d)(1)(B).

       For the reasons set forth below, the Court DENIES the Motion.

                                   II. BACKGROUND

       Bartley is a 47-year-old, college-educated military veteran. He served two multi-

year tours of duty in the United States Army and has lived most of his life in the



MEMORANDUM DECISION AND ORDER - 1
intermountain west. Dkt. 15-1, at 3. In 2011, at a misdemeanor proceeding for driving

under the influence, Bartley’s mental competence was evaluated. A state court judge

found that Bartley was not fit to proceed because he could not assist in his own defense.

The judge also found that Bartley lacked the capacity to make informed decisions about

treatment and committed Bartley to the Idaho Department of Health and Welfare

pursuant to Idaho Code § 18-212. Dkt. 22, at 1, 6. Bartley was released from the Idaho

Department of Health and Welfare’s custody approximately six weeks later. Id. at 5.

       On July 29, 2018, Bartley was riding his bicycle in a Boise parking lot when an

altercation occurred with another person. At some point in the altercation, Bartley pulled

out a Glock pistol and waved or pointed it in the direction of a person. Dkt. 21, at 2. He

was eventually arrested, then indicted by a grand jury for unlawful possession of a

firearm in violation of 18 U.S.C. § 922(g)(4) based on his prior adjudication and mental

evaluation in connection to the 2011 case. Bartley then filed this Motion to Dismiss

Indictment on April 30, 2019.

                                    III. DISCUSSION

       Bartley argues the indictment must be dismissed based on three theories. First, he

argues that his Second Amendment rights have been violated. Second, he argues that he

has never been adjudicated a “mental defective” or “committed to a mental institution”

and therefore § 922(g)(4) does not prohibit him from possessing firearms. Last, Bartley

argues that his due process rights have been violated. The Court finds that Bartley’s

Second Amendment rights have not been violated, that § 922(g)(4) does apply to him,

and that his due process rights have not been violated.


MEMORANDUM DECISION AND ORDER - 2
       The Government contends that Bartley’s Second Amendment argument is really

based on equal protection and therefore the statute in question need only “be rationally

related to a legitimate governmental purpose.” City of Cleburne v. Cleburne Living

Center, 473 U.S. 432, 446 (1985). Regardless of the standard applied, the Court finds

that Bartley’s motion fails on all three argued theories, so the Court will not specifically

address this part of the Government’s argument.

       1. Second Amendment

       When a statute is challenged on Second Amendment grounds, strict scrutiny or

intermediate scrutiny may apply. District of Columbia. v. Heller, 554 U.S. 570, 628 n.27

(2008). For a statute to withstand intermediate scrutiny, the Government must

demonstrate a “significant, substantial, or important” objective in enforcing the statute.

United States v. Chovan, 753 F.3d. 1127, 1139 (9th Cir. 2013). It must then show there is

a “reasonable fit between the challenged regulation and the asserted objective.” Id.

Conversely, under strict scrutiny, “the law must advance a compelling state interest by

the least restrictive means available.” Bernal v. Fainter, 467 U.S. 216, 219 (1984).

       The Ninth Circuit has explained that whether strict scrutiny or intermediate

scrutiny applies in a Second Amendment challenge to a statute depends on two factors:

“(1) how close the law comes to the core of the Second Amendment right, and (2) the

severity of the law’s burden on the right.” Chovan, 735 F.3d at 1138. A “restriction that

implicates the core of the Second Amendment right and severely burdens the right

warrants strict scrutiny while a restriction that does not implicate a core Second

Amendment right, or does not places a substantial burden on the Second Amendment


MEMORANDUM DECISION AND ORDER - 3
right, warrants intermediate scrutiny.” Mahoney v. Sessions, 871 F.3d 873, 879 (9th Cir.

2017).

                 a. Level of scrutiny

         The core of the Second Amendment right is “the right of law-abiding, responsible

citizens to use arms in defense of hearth and home.” Heller, 554 U.S. at 635. The

Government argues that Bartley’s Second Amendment right is not implicated through 18

U.S.C. 922(g)(4) because it is a presumptively lawful statute that regulates firearm

possession for individuals “who [have] been adjudicated as a mental defective or who

[have] been committed to a mental institution.” In Heller, the Supreme Court held that

the Second Amendment provides an individual with a right to possess and use a firearm

for lawful purposes, but made clear that “the right secured by the Second Amendment is

not unlimited” and that “nothing in [its] opinion should be taken to cast doubt on

longstanding prohibitions on the possession of firearms by felons and the mentally ill.”

Id. at 626-27.

         Section 922(g)(4) does not implicate the core of the Second Amendment right

because it only implicates a narrow class of individuals, not the public at large. See

Chovan, 735 F.3d at 1138 (finding that § 922(g)(9) did not implicate the core of the

Second Amendment because individuals with criminal convictions were not included

“within the core right identified in Heller—the right of a law-abiding, responsible citizen

to possess and carry a weapon for self-defense”)(quoting United States v. Chester, 628

F.3d 673, 682-83 (4th Cir. 2010).

         The second prong of the test is the “severity of the law’s burden on the right.”


MEMORANDUM DECISION AND ORDER - 4
Chovan, 735 F.3d at 1138. The § 922(g)(4) prohibition is not permanent and allows for a

restoration of firearm rights. This constraint can be removed pursuant to a process

outlined in Idaho Code § 66-356(2).

       In sum, although Section 922(g)(4) may slightly burden Second Amendment

rights, because the statute does not implicate the core of the Second Amendment, only

intermediate scrutiny applies to this case.

       There are two requirements a statute must meet to survive the intermediate

scrutiny test. The Government must demonstrate: (1) the statute’s stated objective is

“significant, substantial, or important,” and (2) a “reasonable fit between the challenged

regulation and the asserted objective.” Chovan, 735 F.3d at 1139. Bartley concedes there

is a significant interest in protecting the community from gun violence. Dkt. 15-1, at 10.

Therefore, the only inquiry necessary is whether § 922(g)(4) is substantially related to

that significant interest. Bartley argues that “reliance on a person’s commitment in a

mental institution, or adjudication as ‘mentally defective,’ is a poor proxy for any actual

risk that a person might pose to the community.” Id.

       In support of this contention, Bartley cites to a Sixth Circuit case which found that

§ 922(g)(4) constituted a lifetime ban on firearms possession because the state had no

way of petitioning for those rights to be reinstated. The court there found that a lifetime

bar on gun ownership for previously institutionalized people was not reasonably

necessary. Tyler v. Hillsdale Cnty. Sheriff’s Dep’t, 837 F.3d 678, 697 (6th Cir. 2016).

However, Bartley overlooks a key difference between the Tyler case and his own. In

Tyler, Michigan state law did not provide a way for a person who had been barred from


MEMORANDUM DECISION AND ORDER - 5
firearm possession under § 922(g)(4) to petition for those rights to be reinstated. Idaho

does have a provision that allows this, namely Idaho Code § 66-356(2). Thus, although

Bartley argues being subjected to § 922(g)(4) necessarily constitutes a lifetime ban on

possession of firearms, that is not the case. The legislature has provided a process to

regain the right to possess firearms, and Bartley could have utilized that process.

       The government has a significant interest in preserving human life and protecting

the community from gun violence. This interest is substantially connected to § 922(g)(4)

because that statute limits who can possess guns. This ban is not overburdensome though

because those to whom the statute applies can participate in a petition process to restore

their right to firearm possession. Based on this reasoning, § 922(g)(4) survives

intermediate scrutiny and does not violate the Second Amendment.

              b. As-applied challenge

       Bartley makes an as-applied challenge to § 922(g)(4), arguing that it is

unconstitutional as applied to him because he is a military veteran, was on one occasion

examined and determined to not meet the criteria for commitment to a mental institution,

and has a track record of responsibly using firearms in his professional capacity in the

military. Dkt. 15-1, at 11. The Government argues that any conduct after the 2011

adjudication should be ignored because the relevant issue is the adjudication. In the

alternative, the Government argues that because Bartley was adjudicated as incompetent,

facts pertaining to his situation after that initial adjudication show that § 922(g)(4) is

constitutional as applied to Bartley.




MEMORANDUM DECISION AND ORDER - 6
       In 2011, Bartley was involuntarily committed to a mental health treatment facility

after the judge found he was not fit to proceed with the case because he was suffering

from a significant psychotic disorder and claimed to be the “Son of God.” Dkt. 16, at 3.

About six weeks later he was deemed competent to proceed. Dkt. 16, at 2. In 2017,

Bartley was taken into custody after acting erratic and screaming at another individual.

Dkt. 23, at 1-2. He claimed to be a “Soldier of God” and was armed with a collapsible

police baton. Id. at 2. Bartley was examined and found not to meet the criteria for an

involuntary commitment at that time. Id. at 8-9. Finally, in 2018, the incident giving rise

to the instant case occurred. Bartley was riding his bicycle in a Boise parking lot, yelling

obscenities at a vehicle. A shop owner came out and confronted him, took video of the

encounter and Bartley pulled out a Glock pistol and waived it in the direction of the shop

owner. Dkt. 21, at 10-11. Bartley argues that he displayed this firearm in self-defense

after a half-naked man aggressively confronted him. Dkt. 24, at 6.

       Bartley’s as-applied challenge fails as well. After his examination in 2011, he was

adjudicated as incompetent to proceed and was committed to a mental institution.

Because of that adjudication and commitment, § 922(g)(4) applied to him. He fell within

the category of persons that the statute applied to, and although Idaho’s reinstatement

process was available to him, he never took the steps necessary to restore his right to

possess firearms. Bartley’s situation and conduct, though somewhat in dispute, does not

show that applying this statute to him violates his Second Amendment rights. Therefore,

Bartley’s claim that applying § 922(g)(4) to him would violate the Second Amendment

fails and his motion to dismiss indictment is DENIED.


MEMORANDUM DECISION AND ORDER - 7
       2. Adjudicated “mental defective” or “committed to a mental institution”

       Bartley’s indictment for illegal possession of a firearm in violation of 18 U.S.C. §

922(g)(4) is based on a 2011 misdemeanor case where the judge found that Bartley was

not fit to proceed and was committed to the Idaho Department of Health and Welfare

pursuant to I.C. § 18-212. Bartley argues that the court in the 2011 case did not make a

finding that § 922(g)(4) applied to him, and simply found Bartley incompetent to stand

trial pursuant to Idaho Code § 18-212.

       Idaho Code § 66-356(1)(f) directs a court that “[f]inds a defendant incompetent to

stand trial pursuant to section 18-212, [to] make a finding as to whether the subject of the

proceeding is a person to whom the provisions of 18 U.S.C. 922(d)(4) and (g)(4) apply.”

Bartley argues that when the judge found Bartley incompetent to stand trial, he neglected

to make a separate or additional finding of whether the relevant provisions of 18 U.S.C. §

922 applied to him. However, nowhere in the cited statutes does the word “additional”

appear related to this finding. There was no authority cited, nor has the Court encountered

any cases where another court has concluded that an additional finding is necessary.

       The threshold issue of whether the determination that a defendant has been

adjudicated a mental defective or committed to a mental institution is either a question of

law or a jury question. Although the Ninth Circuit has not yet addressed this issue, many

other circuits have, and all have held that it “is a question of law to be determined by the

court rather than a question of fact to be reserved for the jury.” United States v. McLinn,

896 F.3d 1152, 1156 (10th Cir. 2018) (citing United States v. McIlwain, 772 F.3d 688,




MEMORANDUM DECISION AND ORDER - 8
693 (11th Cir. 2014).1 This Court will address the matter as a question of law.

        Section 922(g)(4) prohibits any person “who has been adjudicated as a mental

defective or who has been committed to a mental institution” from possessing a firearm.

The definitions of these terms are found within the implementing regulations at 27 C.F.R.

§ 478.11(a)-(b), (d). 27 C.F.R. § 478.11(b) expressly includes “[t]hose persons found

incompetent to stand trial” within the term “adjudicated as a mental defective.” Bartley

was found unfit to proceed during the 2011 misdemeanor trial pursuant to I.C. § 18-212.

This triggered 18 U.S.C. § 922(g)(4) and from then on prohibited Bartley from

possessing a firearm. Further, 27 C.F.R. § 478.11(d) defines “committed to a mental

institution” as:

        A formal commitment of a person to a mental institution by a court, board,
        commission, or other lawful authority. The term includes a commitment to a
        mental institution involuntarily. The term includes commitment for mental
        defectiveness or mental illness. It also includes commitments for other
        reasons, such as for drug use. The term does not include a person in a mental
        institution for observation or a voluntary admission to a mental institution.

Here, the state court judge ordered Bartley into the custody of the Department of

Health and Welfare for treatment, fitting into this second definition as well.

        Because Bartley fits into both definitions of adjudicated as a “mental

defective” and “committed to a mental institution,” he became subject to § 922(g)(4)

after his adjudication and commitment in connection with his 2011 misdemeanor



1
 The First, Second, Fourth, Sixth, and Eighth Circuits have reached the same conclusion See, e.g.. United
States v. Rehlander, 666 F.3d 45, 47 (1st Cir. 2012); United States v. Dorsch, 363 F.3d 784, 785 (8th Cir.
2004); United States v. Vertz, 40 F. App’x 69, 76 (6th Cir. 2002) (unpublished); United States v. Midgett,
198 F.3d 143, 145-46 (4th Cir. 1999); United States v. Waters, 23 F.3d 29, 36 (2nd Cir. 1994).



MEMORANDUM DECISION AND ORDER - 9
case. Therefore, this argument fails and Bartley’s motion to dismiss the indictment

is DENIED.

       3. Due Process

       Bartley next argues that he was not given notice that his competency proceeding

resulted in him being a prohibited person and barred him from possessing firearms under

§ 922(g)(4). However, in a prosecution under 18 U.S.C. § 922(g), the Government need

only prove an individual knowingly possessed a firearm, not that the individual knew

such a possession was illegal. United States v. Kafka, 222 F.3d 1129, 1131 (9th Cir.

2000). Further, “ignorance of the law is no defense.” Id. at 1133.

       Bartley argues that he was not given notice that he would be barred from firearm

possession and that the court order which placed him in custody of the Department of

Health and Welfare did not contain any advisement about it either. Bartley relies on

Lambert v. California, which held that defendants should have an “opportunity to comply

with the law and avoid its penalty.” 355 U.S. 225, 229 (1957). The Government argues

that Bartley’s conduct was active conduct and therefore due process did not require him

to have notice that he was subject to § 922(g)(4). Significantly, “[t]he Lambert exception

is narrow” and the Ninth Circuit, along with other circuits, has rejected the argument that

the Lambert doctrine applies to firearms possession under § 922(g). United States v.

Hancock, 231 F.3d 557, 564 (9th Cir. 2000). The Ninth Circuit has held that “possession

of firearms is ‘active’ conduct, as distinct from the ‘wholly passive’ failure to register

that was at issue in Lambert.” Id. Bartley, along with every other gun owner, “knowingly

subjected himself to a host of state and federal regulations” when he possessed a gun. Id.


MEMORANDUM DECISION AND ORDER - 10
       Because owning a gun is considered active conduct, due process did not require

Bartley to have notice that he was subject to § 922(g)(4), and therefore Bartley’s due

process rights have not been violated and his motion to dismiss the indictment is

DENIED.

                                       V. ORDER

The Court HEREBY ORDERS:

       1. Defendant James Michael Bartley’s Motion to Dismiss Indictment (Dkt. 15) is

          DENIED.

       2. That a new trial be set for October 15, 2019, at 1:30 p.m. in the U.S.

          Courthouse in Boise, Idaho. The period of time between the prior trial date and

          the new trial date is deemed EXCLUDABLE TIME under the Speedy Trial

          Act, 18 U.S.C. § 3161(h)(7)(A) & (B).

       3. A new trial readiness conference will be conducted by telephone on October

          1, 2019, at 4:00 p.m. The Government shall place the call to (208) 478-8391

          with opposing counsel on the line.

       4. All pretrial motions shall be filed on or before September 16, 2019.


                                                 DATED: July 9, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
